Citation Nr: 1701615	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis with pulmonary fibrosis, claimed as a respiratory disability, to include as due to lung scarring from tuberculosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran completed active duty service from July 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to service connection for sarcoidosis with pulmonary fibrosis, claimed as a respiratory condition.

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in September 2016.  A transcript of that hearing is of record.


REMAND

Unfortunately, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

In disability compensation claims, a VA medical examination must be provided when:  (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is fully informed.  Barr v. Nicholson, 21 Vet App. 303 (2007).  A medical examination is fully informed when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

At a June 2009 VA examination, the examiner was asked to provide an etiology opinion specifically addressing whether the Veteran's sarcoidosis was the same as or the result of a positive tuberculosis test result documented in the service medical records beginning in August 1980 or chest pain documented in the service medical records, or if sarcoidosis pre-existed service and was aggravated by service.  The VA examiner provided a negative etiology opinion indicating that it was less likely that the Veteran's sarcoidosis was related to the positive tuberculosis test result or chest pain in service, and noted that since the Veteran's sarcoidosis was not diagnosed until after service, it had not been aggravated in service.  In providing that opinion the VA examiner summarized medical literature which explained that sarcoidosis is a disease of unknown etiology, stating that "there is no single etiologic agent or genetic locus that has been clearly implicated in the pathogenesis of sarcoidosis."  However, the examiner noted that research was ongoing.  The examiner also explained that there was no medical literature to support an association between a positive tuberculosis test and subsequent treatment and the risk of later developing sarcoidosis.  The examiner also observed that the Veteran's in-service chest pain was diagnosed as costochondritis, which is musculoskeletal, rather than pulmonary.  That was supported by a January 1983 service medical record, although there are other instances of reports chest pain in the Veteran's service treatment records.  

However, the Veteran raised alterative bases for service connection at the September 2016 Board hearing.  First, he stated that he was exposed to fumes, dust, and other environmental hazards while working in the car pool during active duty service as a tactical wire operations specialist.  That is consistent with the Veteran's military occupation specialty shown in his personnel records.  The Board also notes that a June 1981 service treatment record shows complaint of headaches, possibly due to fumes from the Veteran's work environment.  In addition, the Veteran's representative noted that besides chest pain the Veteran also had eye irritation and skin rashes during service.  The service medical records document a skin rash in August 1980, March 1983 treatment for hives on the wrists and hands, November 1981 eye irritation with associated headaches, and reported sharp, needle-like pin prick pain in the chest area in May 1980.  The representative raised the possibility that the Veteran could have had undetected and undiagnosed sarcoidosis during service, and that skin, chest, and eye symptoms were early indications of sarcoidosis.  While the record does not show that the Veteran or representative have the medical expertise to opine as to the etiology or onset of sarcoidosis and the service medical record contain an August 1981 chest X-ray within normal limits with the exception of a cervical rib, the Board notes that the Veteran's representative also cited studies indicating the only method of diagnosing sarcoidosis is biopsy of the lung tissue, and that it is common for a diagnosis of sarcoidosis to be made many years after the disease process has begun.  Based on that testimony as summarized, the Board finds that remand is required to obtain a supplemental opinion.

Additionally, the Veteran also noted that private treatment records from the 1990s associated his current lung disability with tuberculosis during service.  A review of the claims file shows a January 1997 private treatment record that indicates that the Veteran had scarring of the lungs "probably secondary to previous tuberculosis in the military," although that record is silent for any connection between tuberculosis scarring and sarcoidosis.  Accordingly, on remand, the VA examiner should also provide a supplemental opinion addressing that January 1997 treatment record, and providing an etiology opinion as to whether the tuberculosis scarring aggravates the sarcoidosis.

Finally, a review of the Veteran's September 2016 Board hearing testimony shows that the Veteran is currently receiving Social Security Administration (SSA) benefits, and that there may be outstanding SSA records relevant to the appeal that have not been associated with the record.  Therefore, on remand, any outstanding treatment records relevant to the respiratory disability should be obtained.  Additionally, as the claim is already being remanded and the Veteran indicated that he is currently receiving treatment for sarcoidosis from VA, any outstanding VA treatment records relevant to his sarcoidosis should be obtained, including any relevant records from the VA Medical Center (VAMC) in Madison, Wisconsin.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including VA treatment records at the Madison VAMC and associate those records with the claims file.  Efforts to obtain the records should be documented in the claims file.  If the records cannot be located, the Veteran must be notified.

2.  Obtain the Veteran's SSA records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

3.  Schedule the Veteran for a  VA respiratory examination with a medical doctor.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  The examiner must provide all findings, along with a complete rationale for the opinions, in the examination report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's sarcoidosis : (1) began during active service; (2) is related to any in-service event, injury, disease, or medical treatment; or (3) began within one year after separation from active service.  The examiner is asked to address all documented chest pain, eye irritation, or skin issues documented in the service medical records, as summarized above.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any of those findings were indicative of the presence of sarcoidosis.  The examiner must also address the Veteran's September 2016 Board hearing testimony regarding exposure to fumes and dust without any mask or other respiratory protection during his active duty service.  The examiner should also address whether the Veteran currently has lung scarring secondary to tuberculosis during service, and in doing so should discuss the January 1997 private treatment record from Dr. T. M.  If the examiner determines that the Veteran has lung scarring secondary to tuberculosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis has been aggravated (permantnely increased in severity beyond the natural progress of the disorder) by lung scarring from inservice tuberculosis.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey. P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

